 



Exhibit 10.1(f)

[FORM OF]

RELEASE AGREEMENT

     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged,                                   (“Releaser”), for
himself, his successors and assigns, hereby releases, acquits and forever
discharges FUNimation Productions, Ltd. (“Productions Company”), a Texas limited
partnership, and The FUNimation Store, Ltd., a Texas limited partnership
(together with Productions Company, the “Companies”), and each of the Companies’
respective officers, directors, limited partners, general partners, agents,
successors and assigns (collectively, the “Released Parties”), of and from any
and all claims, demands obligations, interests, suits, actions or causes of
action, at law or in equity, whether arising by contract, statute, common law or
otherwise, both direct and indirect, of whatsoever kind or nature (collectively,
“Claims”), which relate to Releaser’s past or present, direct or indirect,
ownership of any partnership interests in the Companies, Releaser’s employment
with the Companies, Releaser’s relationship with the Companies, or in any way
relating to Releaser’s rights as a present or former partner of either of the
Companies prior to the date hereof; provided, however, that the foregoing shall
not constitute a release of Releaser’s rights (i) arising out of or in
connection with any action or event occurring after the date hereof, (ii) with
respect to earned, but unpaid, compensation, commissions, vacation, or vested
benefits under retirement plans, or (iii) with respect to the Releaser’s rights
under the Partnership Interest Purchase Agreement dated as of December ___,
2004, among the Releaser, the Companies, Navarre Corporation, Navarre CP, LLC,
Navarre CS, LLC, Navarre CLP, LLC, the Sellers named therein and Daniel
Cocanougher as the Seller Representative (the “Purchase Agreement”) or the
Ancillary Agreements (as defined in the Purchase Agreement.)

     
 
   
Dated:                                          , 2005
 

--------------------------------------------------------------------------------

[RELEASOR]

